PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
North Carolina State University
Application No. 16/368,494
Filed: 28 Mar 2019
For: INSECT BARRIER TEXTILE LINER SYSTEM

: NOTICE OF SUA SPONTE 
: WITHDRAWING OF THE HOLDING
: OF ABANDONMENT
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed April 21, 2022

The Notice of Abandonment mailed April 21, 2022 states that the application is abandoned for failure to timely submit a proper reply to the Office communication mailed February 26, 2021. The Office communication set a two-month period of time for reply. A reply to the Office communication was timely filed April 23, 2021. Despite the Office communication mailed August 18, 2021, the Examiner Interview Summary mailed September 1, 2021 states that “the response to the restriction requirement filed 4/23/21 includes an election of claims 1-21. The examiner will review the restriction requirement and provide an office action based on the applicant's election.” In view thereof, the reply filed April 23, 2021 is found to have been properly submitted in response to the Office communication mailed February 26, 2021. 

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 3732 for further processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions